Exhibit 10.2

AMENDMENT AND TERMINATION AGREEMENT

among

Philip Morris International Inc.,

the Required Lenders

(as defined herein)

Dr. Michael C. Frege

in his capacity as insolvency administrator over the assets of

Lehman Brothers Bankhaus AG i. Ins.

and

Citibank International plc

Amending a Credit Agreement dated as of May 12, 2005 relating to a

EUR 2,000,000,000

5-Year Revolving Credit Facility

(including a EUR 1,000,000,000 swingline option) and a

EUR 2,500,000,000 3-year Term Loan Facility Agreement



--------------------------------------------------------------------------------

THIS AMENDMENT AND TERMINATION AGREEMENT (this “Amendment and Termination
Agreement”) is made on 8 September 2009 among:

 

1.

Dr. Michael C. Frege in his capacity as insolvency administrator over the assets
of Lehman Brothers Bankhaus AG i. Ins. (“Dr. Frege”);

 

2.

Philip Morris International Inc. (“PMI”);

 

3.

Citibank International plc (the “Agent”); and

 

4.

the Revolving Credit Lenders holding at least 50.1% of the aggregate Revolving
Credit Commitments (collectively, the “Required Lenders”) under the Credit
Agreement (as defined below).

Dr. Frege, PMI, the Agent and the Required Lenders together shall be referred to
in this Amendment and Termination Agreement as the “Parties” and each
individually as a “Party”.

WHEREAS:

 

A.

Under the Credit Agreement relating to a revolving credit facility (including a
swingline option) of EUR 2,000,000,000 and a term loan facility of EUR
2,500,000,000 dated 12 May 2005 as amended, varied, supplemented, increased or
extended from time to time among, inter alios, Lehman Brothers Bankhaus AG,
London Branch (“LBB”) as one of the Lenders, PMI, the Required Lenders and the
Agent (the “Credit Agreement”), LBB originally held an unfunded Revolving Credit
Commitment of EUR 75,555,556 and currently holds an unfunded Revolving Credit
Commitment in the amount of EUR 55,555,556 after having assigned an unfunded
commitment of EUR 20,000,000 to Danske Bank A/S.

 

B.

On 13 November 2008 insolvency proceedings over the assets of LBB were opened.
Given LBB’s insolvency, the Parties wish to release LBB from its obligations
under the Credit Agreement and to make certain amendments and waivers to the
Credit Agreement pursuant to Section 9.1 thereof to effect the non-pro rata
termination of the Revolving Credit Commitment of LBB.

NOW, IT IS HEREBY AGREED AS FOLLOWS:

 

1.

TERMINATION

With effect from and after the Termination Effective Date, (i) PMI and each
other party hereto hereby releases LBB from any and all of its obligations as a
Lender under the Credit Agreement or any related documents (including without
limitation any obligation to participate in or to fund any amounts or extend any
credit or participate in any set-off from or after the Termination Effective
Date) and (ii) without limiting the foregoing, LBB will cease to be a party to
the Credit Agreement and



--------------------------------------------------------------------------------

any related documents (iii) the Revolving Credit Commitment of LBB under the
Credit Agreement shall be irrevocably terminated in whole on a non-pro rata
basis (the “LBB Revolving Commitment Termination”) and (iv) LBB will therefore
not have any further obligation thereunder including without limitation any
further obligation to fund any amounts or extend any credit under the Credit
Agreement.

 

2.

AMENDMENTS TO THE CREDIT AGREEMENT AND RELEASE

 

  (a)

In order to reflect the LBB Revolving Commitment Termination as of the
Termination Effective Date, all references to “Lehman Brothers Bankhaus AG,
London Branch” contained in the Credit Agreement with respect to the LBB
Revolving Commitment and in Schedule 4 thereto shall be deleted in their
entirety.

As of the Termination Effective Date, the total amount of the Revolving Credit
Commitment will reduce from EUR 2,000,000,000 to EUR 1,944,444,444 and SCHEDULE
4 shall be replaced by the new SCHEDULE 4 attached hereto.

 

  (b)

As of the Termination Effective Date, LBB shall no longer have any rights or
obligations under or in connection with the Credit Agreement or any related
documents. Accordingly, as of the Termination Effective Date none of the Parties
will have any claims, demands, causes of action and the like, of any and every
kind and character against LBB under or in connection with the Credit Agreement
or any related documents (including any claim for repayment of commitment fees
that have already been paid), in particular. none of the Parties will have any
claims against LBB under or in connection with the Credit Agreement or any
related documents on which they could base any right of set-off, recoupment.
indemnification or claims for damages.

 

3.

FEES

Fees paid to LBB under or in connection with the Credit Agreement or any related
document up to and including the Termination Effective Date shall not be subject
to any rebate or refund.

 

4.

MISCELLANEOUS

 

  a)

Definitions

The terms defined in the Credit Agreement shall have the same meaning in this
Amendment and Termination Agreement unless they are given a different meaning
herein.



--------------------------------------------------------------------------------

  b)

Governing law and jurisdiction

The provisions of Section 9.9 (Governing Law) and Section 9.11 (Jurisdiction,
Etc.) of the Credit Agreement shall be incorporated into this Amendment and
Termination Agreement as if set out in full in this Amendment and Termination
Agreement.

 

  c)

Amendments

Any changes and amendments to this Amendment and Termination Agreement
(including this Section 4c) must be in writing to be valid.

 

  d)

Conflicts

In connection with the LBB Revolving Commitment Termination, any provision of
the Credit Agreement that may be read to conflict with such termination is
hereby waived, in each case solely in relation to the Revolving Credit
Commitment of LBB, including, without limitation, compliance with
Section 2.13(a) of the Credit Agreement (Termination or Reduction of the
Commitments).

 

  e)

Effectiveness

In accordance with Section 9.1 of the Credit Agreement, this Amendment and
Termination Agreement shall become effective on the date (the “Termination
Effective Date”) upon which the Agent has received either (i) counterparts of
this Amendment and Termination Agreement signed on behalf of PMI, by Dr. Frege
and the Required Lenders or (ii) written evidence satisfactory to the Agent
(which may include a telecopy transmission of an executed signature page of this
Amendment and Termination Agreement) that such parties have signed counterparts
of this Amendment and Termination Agreement.

 

  (f)

Continuing obligations of remaining Lenders

 

  aa)

On and after the Termination Effective Date, the Credit Agreement shall be, and
be deemed to be, modified and amended in accordance herewith and the respective
rights, limitations, obligations, duties, liabilities and immunities of PMI, the
Lenders and the Agent shall hereafter be determined, exercised and enforced
subject in all respects to such modifications and amendments, and all the terms
and conditions of this Amendment and Termination Agreement shall be deemed to be
part of the terms and conditions of the Credit Agreement



--------------------------------------------------------------------------------

 

for any and all purposes and shall be binding on each party to the Credit
Agreement. Except as expressly modified and expressly amended by this Amendment
and Termination Agreement, the Credit Agreement is in all respects ratified and
confirmed, and all the terms, provisions and conditions thereof shall be and
remain in full force and effect, including, without limitation, the Revolving
Credit Commitments of all Revolving Credit Lenders other than LBB.

 

  bb)

On and after the Termination Effective Date, the Credit Agreement, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words with a similar purpose shall, unless the context otherwise requires, mean
and be a reference to the Credit Agreement as amended by this Amendment and
Termination Agreement.

 

  (g)

Execution in counterparts:

This Amendment and Termination Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment and Termination Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment and Termination Agreement.

THE REMAINDER OF THIS PAGE IS DELIBERATELY LEFT BLANK

 

 

[Signature pages intentionally omitted.]